      Case 2:19-cv-05029-AB Document 77-3 Filed 08/19/21 Page 1 of 11




Exhibit B
The many emails confirming that service of Requests for Admissions would not be accepted
by email or that acceptance or that Plaintiff was not waiving her right to future service in
accordance with Rule 5.
8/19/2021           Case 2:19-cv-05029-AB Document
                                               Mail - 77-3     Filed
                                                      Seth Carson     08/19/21 Page 2 of 11
                                                                  - Outlook



       Re: Barbounis v. MEF--4th set of Requests for Admissions
       Seth Carson <seth@dereksmithlaw.com>
       Thu 5/21/2020 7:54 PM
       To: Benson, Leigh Ann <lbenson@cozen.com>
       Cc: Walton, David <dwalton@cozen.com>; Rhym, Kia B. <krhym@cozen.com>

       I do accept service of these Request for Admissions (without waiving the right to service
       on any other paper).




       Seth D. Carson, Esquire
       Derek Smith Law Group, PLLC
       1835 Market Street
       Suite 2950
       Philadelphia, PA 19103
       Phone: 215.391.4790
       Facsimile: 215.893.5288
       Direct: 484.678.2210
       Email: Seth@DerekSmithLaw.com

       ___________________________________________________________
       CONFIDENTIALITY NOTE: The information contained in this transmission is privileged and
       confidential information intended only for the use of the individual or entity named above. If the
       reader of this message is not the intended recipient, you are hereby notified that any dissemination,
       distribution or copying of this communication is strictly prohibited. If you have received this
       transmission in error, do not read it. Please immediately reply to the sender that you have received
       this communication in error and then delete it. Thank you.
       ___________________________________________________________




       From: Benson, Leigh Ann <LBenson@cozen.com>
       Sent: Tuesday, May 19, 2020 3:17 PM
       To: Seth Carson <seth@dereksmithlaw.com>
       Cc: Walton, David <DWalton@cozen.com>; Rhym, Kia B. <KRhym@cozen.com>
       Subject: Barbounis v. MEF--4th set of Requests for Admissions

       Seth, please see the attached Requests for Admissions directed to plaintiff Ms. Lisa Barbounis.

       Can you please kindly accept service via email in light of the work-from-home limitations we are under?

       Thanks,
       Leigh Ann


                                 Leigh Ann Benson
                                 Associate | Cozen O'Connor
                                 One Liberty Place, 1650 Market Street Suite 2800 | Philadelphia, PA 19103

https://outlook.office.com/mail/id/AAQkADFkYTJmNzRhLTBhMzMtNDNjNi04YTc1LTJjODI4Y2YxYzdkYQAQAHhFCEELH0rQnY5TwYBfJFU%3D   1/2
8/19/2021           Case 2:19-cv-05029-AB Document
                                               Mail - 77-3     Filed
                                                      Seth Carson     08/19/21 Page 3 of 11
                                                                  - Outlook

                                P: 215-665-4708 F: 215-701-2002
                                Email | Bio | LinkedIn | Map | cozen.com




       Notice: This communication, including attachments, may contain information that is confidential and
       protected by the attorney/client or other privileges. It constitutes non-public information intended to
       be conveyed only to the designated recipient(s). If the reader or recipient of this communication is not
       the intended recipient, an employee or agent of the intended recipient who is responsible for delivering
       it to the intended recipient, or you believe that you have received this communication in error, please
       notify the sender immediately by return e-mail and promptly delete this e-mail, including attachments
       without reading or saving them in any manner. The unauthorized use, dissemination, distribution, or
       reproduction of this e-mail, including attachments, is prohibited and may be unlawful. Receipt by
       anyone other than the intended recipient(s) is not a waiver of any attorney/client or other privilege.




https://outlook.office.com/mail/id/AAQkADFkYTJmNzRhLTBhMzMtNDNjNi04YTc1LTJjODI4Y2YxYzdkYQAQAHhFCEELH0rQnY5TwYBfJFU%3D   2/2
8/19/2021           Case 2:19-cv-05029-AB Document
                                               Mail - 77-3     Filed
                                                      Seth Carson     08/19/21 Page 4 of 11
                                                                  - Outlook



       Re: Lisa Barbounis v. MEF
       Seth Carson <seth@dereksmithlaw.com>
       Wed 4/8/2020 1:56 AM
       To: Walton, David <dwalton@cozen.com>
       Cc: Benson, Leigh Ann <lbenson@cozen.com>; Sid Gold <sgold@discrimlaw.net>; Bill Rieser <brieser@discrimlaw.net>

       TY!


       Seth D. Carson, Esquire
       Derek Smith Law Group, PLLC
       1835 Market Street
       Suite 2950
       Philadelphia, PA 19103
       Phone: 215.391.4790
       Facsimile: 215.893.5288
       Direct: 484.678.2210
       Email: Seth@DerekSmithLaw.com

       ___________________________________________________________
       CONFIDENTIALITY NOTE: The information contained in this transmission is privileged and
       confidential information intended only for the use of the individual or entity named above. If the
       reader of this message is not the intended recipient, you are hereby notified that any dissemination,
       distribution or copying of this communication is strictly prohibited. If you have received this
       transmission in error, do not read it. Please immediately reply to the sender that you have received
       this communication in error and then delete it. Thank you.
       ___________________________________________________________




       From: Walton, David <DWalton@cozen.com>
       Sent: Tuesday, April 7, 2020 9:55 PM
       To: Seth Carson <seth@dereksmithlaw.com>
       Cc: Benson, Leigh Ann <LBenson@cozen.com>; Sid Gold <sgold@discrimlaw.net>; Bill Rieser
       <brieser@discrimlaw.net>
       Subject: Re: Lisa Barbounis v. MEF

       Confirming receipt.

       Enjoy the hug; they grow up fast (and then they’re on electronics all day).

       Sent from my iPad


              On Apr 7, 2020, at 9:51 PM, Seth Carson <seth@dereksmithlaw.com> wrote:




https://outlook.office.com/mail/id/AAQkADFkYTJmNzRhLTBhMzMtNDNjNi04YTc1LTJjODI4Y2YxYzdkYQAQAMrL9Nc6VwNPrc%2FP8xuQsDI%3D   1/2
8/19/2021           Case 2:19-cv-05029-AB Document
                                               Mail - 77-3     Filed
                                                      Seth Carson     08/19/21 Page 5 of 11
                                                                  - Outlook

             **EXTERNAL SENDER**

             Dave,

             Attached is Plaintiff, Lisa Barbounis's Responses to Defendants' Second and
             Third Request for Admissions. I am going to try and get you Caitriona's
             tonight too but it might be tomorrow. My two year old is bear-hugging me as I
             am drafting this email.

             Can you please confirm receipt by email again for the same reason I provided
             last night. I do not have a printer and set up to serve via mail currently.


             Seth D. Carson, Esquire
             Derek Smith Law Group, PLLC
             1835 Market Street
             Suite 2950
             Philadelphia, PA 19103
             Phone: 215.391.4790
             Facsimile: 215.893.5288
             Direct: 484.678.2210
             Email: Seth@DerekSmithLaw.com

             ___________________________________________________________
             CONFIDENTIALITY NOTE: The information contained in this transmission is privileged
             and confidential information intended only for the use of the individual or entity named
             above. If the reader of this message is not the intended recipient, you are hereby
             notified that any dissemination, distribution or copying of this communication is strictly
             prohibited. If you have received this transmission in error, do not read it. Please
             immediately reply to the sender that you have received this communication in error and
             then delete it. Thank you.
             ___________________________________________________________




             <Plaintiff's Responses to Request for Admissions - Second Set.pdf>
             <Plaintiff's Responses to Request for Admissions - Third Set.pdf>




       Notice: This communication, including attachments, may contain information that is confidential and
       protected by the attorney/client or other privileges. It constitutes non-public information intended to
       be conveyed only to the designated recipient(s). If the reader or recipient of this communication is not
       the intended recipient, an employee or agent of the intended recipient who is responsible for delivering
       it to the intended recipient, or you believe that you have received this communication in error, please
       notify the sender immediately by return e-mail and promptly delete this e-mail, including attachments
       without reading or saving them in any manner. The unauthorized use, dissemination, distribution, or
       reproduction of this e-mail, including attachments, is prohibited and may be unlawful. Receipt by
       anyone other than the intended recipient(s) is not a waiver of any attorney/client or other privilege.


https://outlook.office.com/mail/id/AAQkADFkYTJmNzRhLTBhMzMtNDNjNi04YTc1LTJjODI4Y2YxYzdkYQAQAMrL9Nc6VwNPrc%2FP8xuQsDI%3D   2/2
8/19/2021           Case 2:19-cv-05029-AB Document
                                               Mail - 77-3     Filed
                                                      Seth Carson     08/19/21 Page 6 of 11
                                                                  - Outlook



       Re: Patricia McNulty v. MEF
       Walton, David <dwalton@cozen.com>
       Tue 4/7/2020 11:09 AM
       To: Seth Carson <seth@dereksmithlaw.com>
       Cc: Benson, Leigh Ann <lbenson@cozen.com>
       Agree and confirm. Stay well.

       Sent from my iPad


             On Apr 7, 2020, at 12:12 AM, Seth Carson <seth@dereksmithlaw.com> wrote:



             **EXTERNAL SENDER**

             David and Leigh,

             Attached are Plaintiff, Patricia McNulty's Responses to Defendants' Second and
             Third Requests for Admissions. Can you please agree to accept these by
             email. I do not have the ability to print and send information currently. So I
             am only asking because of working from home due to Covid-19.

             Please confirm acceptance.


             Seth D. Carson, Esquire
             Derek Smith Law Group, PLLC
             1835 Market Street
             Suite 2950
             Philadelphia, PA 19103
             Phone: 215.391.4790
             Facsimile: 215.893.5288
             Direct: 484.678.2210
             Email: Seth@DerekSmithLaw.com

             ___________________________________________________________
             CONFIDENTIALITY NOTE: The information contained in this transmission is privileged
             and confidential information intended only for the use of the individual or entity named
             above. If the reader of this message is not the intended recipient, you are hereby
             notified that any dissemination, distribution or copying of this communication is strictly
             prohibited. If you have received this transmission in error, do not read it. Please
             immediately reply to the sender that you have received this communication in error and
             then delete it. Thank you.
             ___________________________________________________________




             <Plaintiff's Responses to Request for Admissions - Second Set.pdf>
https://outlook.office.com/mail/id/AAQkADFkYTJmNzRhLTBhMzMtNDNjNi04YTc1LTJjODI4Y2YxYzdkYQAQAK51nR%2FZ%2B9NDj6KQuD6e0RM%3D   1/2
8/19/2021          Case 2:19-cv-05029-AB Document
                                              Mail - 77-3     Filed
                                                     Seth Carson     08/19/21 Page 7 of 11
                                                                 - Outlook

             <Plaintiff's Responses to Request for Admissions - Third Set.pdf>




       Notice: This communication, including attachments, may contain information that is confidential and
       protected by the attorney/client or other privileges. It constitutes non-public information intended to
       be conveyed only to the designated recipient(s). If the reader or recipient of this communication is not
       the intended recipient, an employee or agent of the intended recipient who is responsible for delivering
       it to the intended recipient, or you believe that you have received this communication in error, please
       notify the sender immediately by return e-mail and promptly delete this e-mail, including attachments
       without reading or saving them in any manner. The unauthorized use, dissemination, distribution, or
       reproduction of this e-mail, including attachments, is prohibited and may be unlawful. Receipt by
       anyone other than the intended recipient(s) is not a waiver of any attorney/client or other privilege.




https://outlook.office.com/mail/id/AAQkADFkYTJmNzRhLTBhMzMtNDNjNi04YTc1LTJjODI4Y2YxYzdkYQAQAK51nR%2FZ%2B9NDj6KQuD6e0RM%3D   2/2
8/19/2021           Case 2:19-cv-05029-AB Document
                                               Mail - 77-3     Filed
                                                      Seth Carson     08/19/21 Page 8 of 11
                                                                  - Outlook



       Re: Patricia McNulty v. MEF et al.
       Walton, David <dwalton@cozen.com>
       Tue 3/3/2020 1:29 AM
       To: Seth Carson <seth@dereksmithlaw.com>
       No problem.

       Dave Walton
       Sent from my iPhone


             On Mar 2, 2020, at 8:47 PM, Seth Carson <seth@dereksmithlaw.com> wrote:




             **EXTERNAL SENDER**

             Dave,

             Attached please find Plaintiff, Patricia McNulty's Responses to Requests for
             Admissions along with a Verification and Certificate of Service.

             Requests for Admissions must be served. Email service is not sufficient service
             for Request for Admissions. Just FYI, for argument's sake.

             I am fine with providing responses to the requests for admissions that you sent.
             I am not going to try and make you serve them all over again. I will send
             Caitriona and Lisa's ASAP. I may need until tomorrow. I did not have the
             opportunity to speak with them today. I still have more work to do before I
             leave so I will try to get them to you tonight.

             I appreciate your working with me.



             Seth D. Carson, Esquire
             Derek Smith Law Group, PLLC
             1835 Market Street
             Suite 2950
             Philadelphia, PA 19103
             Phone: 215.391.4790
             Facsimile: 215.893.5288
             Direct: 484.678.2210
             Email: Seth@DerekSmithLaw.com

             ___________________________________________________________
             CONFIDENTIALITY NOTE: The information contained in this transmission is privileged

https://outlook.office.com/mail/id/AAQkADFkYTJmNzRhLTBhMzMtNDNjNi04YTc1LTJjODI4Y2YxYzdkYQAQAFrAued121dKttXGRXG%2BLrQ%3D   1/4
8/19/2021           Case 2:19-cv-05029-AB Document
                                               Mail - 77-3     Filed
                                                      Seth Carson     08/19/21 Page 9 of 11
                                                                  - Outlook

             and confidential information intended only for the use of the individual or entity named
             above. If the reader of this message is not the intended recipient, you are hereby
             notified that any dissemination, distribution or copying of this communication is strictly
             prohibited. If you have received this transmission in error, do not read it. Please
             immediately reply to the sender that you have received this communication in error and
             then delete it. Thank you.
             ___________________________________________________________




             From: Walton, David <DWalton@cozen.com>
             Sent: Monday, March 2, 2020 5:55 PM
             To: Seth Carson <seth@dereksmithlaw.com>
             Subject: Re: Patricia McNulty v. MEF et al.

             Those dates work. We disagree that they’re weren’t served but it’s moot because we will
             give you until today anyway. OK for Friday for the rest of discovery.

             Also, please check the McNulty responses. They have my signature on them and a COS to
             be sent to you (rather than me).

             Dave Walton
             Sent from my iPhone


                    On Feb 28, 2020, at 5:50 PM, Seth Carson <seth@dereksmithlaw.com> wrote:




                    **EXTERNAL SENDER**

                    Dave,

                    Attached please find Plaintiff, Patricia McNulty's Responses to
                    Defendant's Requests for Admissions.

                    Can I please respond to Lisa Barbounis and Caitriona Brady's
                    Requests by Monday? I am trying to get out of here to I can go hang
                    out with my daughter.

                    I owe you discovery responses on all three cases now. Can you
                    please give me until the end of next week for the Rogs and Doc
                    Responses. I will get you Request for Admissions (which were
                    never served) by Monday, and the rest by the end of next week?


                    Seth D. Carson, Esquire
                    Derek Smith Law Group, PLLC
https://outlook.office.com/mail/id/AAQkADFkYTJmNzRhLTBhMzMtNDNjNi04YTc1LTJjODI4Y2YxYzdkYQAQAFrAued121dKttXGRXG%2BLrQ%3D   2/4
8/19/2021          Case 2:19-cv-05029-AB DocumentMail -77-3     Filed
                                                        Seth Carson    08/19/21 Page 10 of 11
                                                                    - Outlook

                   1835 Market Street
                   Suite 2950
                   Philadelphia, PA 19103
                   Phone: 215.391.4790
                   Facsimile: 215.893.5288
                   Direct: 484.678.2210
                   Email: Seth@DerekSmithLaw.com

                    ___________________________________________________________
                    CONFIDENTIALITY NOTE: The information contained in this transmission is
                    privileged and confidential information intended only for the use of the
                    individual or entity named above. If the reader of this message is not the
                    intended recipient, you are hereby notified that any dissemination,
                    distribution or copying of this communication is strictly prohibited. If you
                    have received this transmission in error, do not read it. Please immediately
                    reply to the sender that you have received this communication in error and
                    then delete it. Thank you.
                    ___________________________________________________________




                    <Def. Requests for Admission (McNulty).pdf>




             Notice: This communication, including attachments, may contain information that is
             confidential and protected by the attorney/client or other privileges. It constitutes non-
             public information intended to be conveyed only to the designated recipient(s). If the
             reader or recipient of this communication is not the intended recipient, an employee or
             agent of the intended recipient who is responsible for delivering it to the intended
             recipient, or you believe that you have received this communication in error, please notify
             the sender immediately by return e-mail and promptly delete this e-mail, including
             attachments without reading or saving them in any manner. The unauthorized use,
             dissemination, distribution, or reproduction of this e-mail, including attachments, is
             prohibited and may be unlawful. Receipt by anyone other than the intended recipient(s) is
             not a waiver of any attorney/client or other privilege.

             <CERTIFICATE OF SERVICE.pdf>
             <Patricia McNulty Verification - Admissions.pdf>
             <Def. Requests for Admission (McNulty).pdf>




       Notice: This communication, including attachments, may contain information that is confidential and
       protected by the attorney/client or other privileges. It constitutes non-public information intended to
       be conveyed only to the designated recipient(s). If the reader or recipient of this communication is not
       the intended recipient, an employee or agent of the intended recipient who is responsible for delivering
       it to the intended recipient, or you believe that you have received this communication in error, please
       notify the sender immediately by return e-mail and promptly delete this e-mail, including attachments
       without reading or saving them in any manner. The unauthorized use, dissemination, distribution, or

https://outlook.office.com/mail/id/AAQkADFkYTJmNzRhLTBhMzMtNDNjNi04YTc1LTJjODI4Y2YxYzdkYQAQAFrAued121dKttXGRXG%2BLrQ%3D   3/4
8/19/2021          Case 2:19-cv-05029-AB Document
                                              Mail -77-3     Filed
                                                     Seth Carson    08/19/21 Page 11 of 11
                                                                 - Outlook

       reproduction of this e-mail, including attachments, is prohibited and may be unlawful. Receipt by
       anyone other than the intended recipient(s) is not a waiver of any attorney/client or other privilege.




https://outlook.office.com/mail/id/AAQkADFkYTJmNzRhLTBhMzMtNDNjNi04YTc1LTJjODI4Y2YxYzdkYQAQAFrAued121dKttXGRXG%2BLrQ%3D   4/4
